Exhibit 10.4(c)

CONTINUING GUARANTY

(this “Guaranty”)

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Energy West, Incorporated, a Montana
corporation (the “Borrower”) and each of the undersigned Subsidiaries of
Borrower (each of the undersigned and each other Person who joins this Guaranty
as a “Guarantor” pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Agent (as hereinafter defined) are each sometimes
referred to herein individually as a “Guarantor” and collectively as the
“Guarantors”), by BANK OF AMERICA, N.A. (“Bank of America”) and the other
Lenders (as hereinafter defined) pursuant to that certain Amended and Restated
Credit Agreement of even date herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, Bank of America, in its capacity as administrative agent (in such
capacity, “Agent”) for the Lenders (as hereinafter defined), and the financial
institutions from time to time party thereto as lenders (each a “Lender” and
collectively the “Lenders), each Guarantor hereby furnishes its guaranty of the
Guaranteed Obligations (as hereinafter defined) as follows:

1. Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
subject to the Liability Cap (defined below) of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the Borrower to Agent and the Lenders
under the Credit Agreement and the other Loan Documents, including, but not
limited to all “Obligations” (as defined in the Credit Agreement) (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by Agent and the Lenders in
connection with the collection or enforcement thereof), and whether recovery
upon such indebtedness and liabilities may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against a Guarantor or the Borrower under the Bankruptcy Code
(Title 11, United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”); provided, however,
notwithstanding anything to the contrary set forth herein, the maximum aggregate
liability of the Guarantors hereunder shall in no event exceed $12,800,000 (the
“Liability Cap”). The Agent’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing, save and except for the

 

1



--------------------------------------------------------------------------------

defense of payment to the extent, and solely with respect to, amounts that have
been indefeasibly paid, and required obligations that have been performed, in
each case, in full in accordance with the Credit Agreement.

2. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. Each
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
such Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of the Lenders) is imposed upon a Guarantor
with respect to any amount payable by it hereunder, the Guarantors will pay to
the Lenders, on the date on which such amount is due and payable hereunder, such
additional amount in U.S. dollars as shall be necessary to enable Agent and the
Lenders to receive the same net amount which Agent and/or any of the Lenders
would have received on such due date had no such obligation been imposed upon
the Guarantors. Each Guarantor will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by such Guarantor hereunder. The obligations of
the Guarantors under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty. At the Agent’s and the
Lenders’ collective option, all payments under this Guaranty shall be made in
the United States. The obligations hereunder shall not be affected by any acts
of any legislative body or governmental authority affecting the Borrower or any
other Guarantor, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of the Borrower’s or any other Guarantor’s property, or by
economic, political, regulatory or other events in the countries where the
Borrower or any other Guarantor is located.

3. Rights of Lenders. Each Guarantor consents and agrees that the Agent and/or
the Lenders, may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Agent or the Lenders, in their respective sole
discretion, may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.

4. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other Guarantor or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of the Agent or any Lender) of the liability of the Borrower;
(b) any defense based on any claim that such Guarantor’s obligations exceed or
are more burdensome than those of the Borrower; (c) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder; (d) any right to
require the Agent or any Lender to proceed against the Borrower or any other
Guarantor or any other guarantor, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the Agent’s or any
Lender’s power whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by the Agent or any Lender; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties; provided, subject to the Liability Cap, the
foregoing shall not constitute a waiver of the defense of

 

2



--------------------------------------------------------------------------------

payment to the extent, and solely with respect to, amounts that have been
indefeasibly paid, and required obligations that have been performed, in each
case, in full, in accordance with the Credit Agreement.

Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not a Borrower, any other Guarantor or any other person or entity is
joined as a party.

6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of Agent and the Lenders or facilities
provided by the Agent and the Lenders with respect to the Guaranteed Obligations
are all terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Agent and the Lenders and shall forthwith be paid to the Agent to reduce
the amount of the Guaranteed Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Agent and the Lenders or facilities provided by the Agent
and the Lenders with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of
Borrower, a Guarantor or any other Guarantor is made, or the Agent and the
Lenders exercise their right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent or
any Lender in their respective discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not Agent or any Lender is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

8. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Agent or any Lender or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If the Agent
or any Lender so requests, any such obligation or indebtedness of the Borrower
to such Guarantor shall be enforced and performance received by such Guarantor
as trustee for the Agent and the Lenders and the proceeds thereof shall be paid
over to the Agent on account of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of any Guarantor under this Guaranty.

 

3



--------------------------------------------------------------------------------

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by the Agent or the Lenders.

10. Expenses. Each Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Agent’s or a Lender’s rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Agent or any Lender
in any proceeding any Debtor Relief Laws. The obligations of each Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
and the Guarantors. No failure by the Agent or any Lender to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Agent and the Guarantors in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by any Guarantor for the benefit of the Agent or any Lender or
any term or provision thereof.

12. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower, each other Guarantor and any other guarantor such information
concerning the financial condition, business and operations of Borrower, any
such other Guarantor and any such other guarantor as such Guarantor requires,
and that neither the Agent nor any Lender has any duty, and such Guarantor is
not relying on the Agent or any Lender at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrower, any other Guarantor or any other guarantor (each
Guarantor waiving any duty on the part of the Agent or any such Lender to
disclose such information and any defense relating to the failure to provide the
same).

13. Setoff. If and to the extent any payment is not made when due hereunder, the
Agent and the Lenders may setoff and charge from time to time any amount so due
against any or all of each Guarantor’s accounts or deposits with the Agent or
such Lender.

14. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability; (c) the
making and performance of this Guaranty does not and will not violate the
provisions of any applicable law, regulation or order, and does not and will not
result in the breach of, or constitute a default or require any consent under,
any material agreement, instrument, or document to which it is a party or by
which it or any of its property may be bound or affected; and (d) except as
expressly set forth on Schedule 5.03 to the Credit Agreement, all consents,
approvals, licenses and authorizations of, and filings and registrations

 

4



--------------------------------------------------------------------------------

with, any governmental authority required under applicable law and regulations
for the making and performance of this Guaranty have been obtained or made and
are in full force and effect.

15. Indemnification and Survival. Without limitation on any other obligations of
any Guarantor or remedies of the Agent or any Lender under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Agent and each Lender from and against, and shall pay
on demand, any and all damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and reasonable expenses and the reasonable allocated
cost and disbursements of internal legal counsel) that may be suffered or
incurred by the Agent or such Lender in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, other than with respect to any and all damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
Agent or such Lender. The obligations of each Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.

16. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind each Guarantor and its respective
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of the Agent
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of each of the Agent and the Lenders and their respective
permitted successors and assigns and the Agent and any Lender may, without
notice to any Guarantor and without affecting any Guarantor’s obligations
hereunder, assign, sell or grant participations in the Guaranteed Obligations
and this Guaranty, in whole or in part. Each Guarantor hereby irrevocably
(i) submits to the non-exclusive jurisdiction of any United States Federal or
State court sitting in the State of New York, New York County or the Southern
District of New York in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith. Service of
process by the Agent in connection with such action or proceeding shall be
binding on each Guarantor if sent to such Guarantor by registered or certified
mail at its address specified below or such other address as from time to time
notified by such Guarantor. Each Guarantor agrees that the Agent an each Lender
may disclose to any permitted assignee of or permitted participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in the Agent’s
or such Lender’s possession concerning the Guarantors, this Guaranty and any
security for this Guaranty. All notices and other communications to the
Guarantors under this Guaranty shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier to the applicable Guarantors at the address set forth below
or at such other address in the United States as may be specified by a Guarantor
in a written notice delivered to the Agent at such office as the Agent may
designate for such purpose from time to time in a written notice to the
Guarantors.

17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND THE AGENT EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

5



--------------------------------------------------------------------------------

18. Negative Pledge. Each Guarantor hereby: (i) unconditionally agrees that,
until such time as all Guaranteed Obligations shall have been paid in full in
cash (other than any contingent indemnification obligations) and the Aggregate
Commitments shall have terminated or expired, such Guarantor will not, without
the Agent’s prior written consent, create, incur, assume, or suffer to exist,
(a) any Indebtedness of any kind (and will not assume, guarantee or endorse, or
otherwise become directly or contingently liable in respect of, any Indebtedness
other than pursuant to this Guaranty) or (b) any Lien of any nature, upon or
with respect to any right, title, or interest which it may now or in the future
have in any real property, now owned or hereafter acquired, including without
limitation, such Guarantor’s Property, other than Indebtedness and Liens
permitted under Sections 7.01 and 7.03 of the Credit Agreement, respectively;
(ii) represents and warrants to Agent as of the date of this Guaranty that
(a) such Guarantor is not obligated on or liable for any Indebtedness (and has
not agreed to guarantee or is otherwise contingently liable for any
Indebtedness) other than Indebtedness permitted under Section 7.03 of the Credit
Agreement (b) there are no Liens or other encumbrances upon any of such
Guarantor’s Property, other than Liens permitted under Section 7.01 of the
Credit Agreement; and (iii) covenants and agrees that, until such time as all
Guaranteed Obligations shall have been paid in full in cash (other than any
contingent indemnification obligations) and the Aggregate Commitments shall have
terminated or expired, such Guarantor will (a) not execute in favor of any other
person or entity a negative pledge agreement (or other similar document or
instrument) covering all or any portion of such Guarantor’s Property and
(b) preserve, renew and keep in full force and effect its corporate existence
and take all reasonable action to maintain all rights, privileges and franchises
material to its business and comply with all laws except to the extent that
failure to maintain or comply therewith would not in the aggregate reasonably be
expected to have a Material Adverse Effect.

19. Reserved.

20. Foreign Currency. If the Agent or any Lender so notifies the Guarantors in
writing, at the Agent’s or such Lender’s sole and absolute discretion, payments
under this Guaranty shall be the U.S. Dollar equivalent of the Guaranteed
Obligations or any portion thereof, determined as of the date payment is made.
If any claim arising under or related to this Guaranty is reduced to judgment
denominated in a currency (the “Judgment Currency”) other than the currencies in
which the Guaranteed Obligations are denominated or the currencies payable
hereunder (collectively the “Obligations Currency”), the judgment shall be for
the equivalent in the Judgment Currency of the amount of the claim denominated
in the Obligations Currency included in the judgment, determined as of the date
of judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Agent or such
Lender’s in the place of the Agent’s or such Lender’s choice at or about 8:00
a.m. on the date for determination specified above. Each Guarantor shall
indemnify the Agent and each Lender and hold the Agent and each Lender harmless
from and against all loss or damage resulting from any change in exchange rates
between the date any claim is reduced to judgment and the date of payment
thereof by a Guarantor or any failure of the amount of any such judgment to be
calculated as provided in this paragraph.

21. Joint and Several. The obligations, covenants and agreements of Guarantors
hereunder shall be the joint and several obligations, covenants and agreements
of each Guarantor, whether or not specifically stated herein.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

6



--------------------------------------------------------------------------------

Executed this 20th day of September, 2012.

 

GUARANTORS:

FRONTIER UTILITIES OF NORTH CAROLINA, INC., a North Carolina corporation By:  
/s/ Kevin Degenstein  

 

Name:   Kevin Degenstein Title:   Vice President and Chief Operating Officer
FRONTIER NATURAL GAS COMPANY, LLC, a North Carolina limited liability company
By:   /s/ Kevin Degenstein  

 

Name:   Kevin Degenstein Title:   Vice President and Chief Operating Officer

Address:

  c/o Energy West, Incorporated No. 1 First Avenue South Great Falls, MT 59401
P.O. Box 2229

Guaranty (Frontier)